Title: Nicolas G. Dufief to Thomas Jefferson, 18 September 1810
From: Dufief, Nicholas Gouin
To: Jefferson, Thomas


          
            Mon cher Monsieur,
            A Philadelphie ce 18 Septembre 1810
          
           Comme je Sais par expérience que toute entreprise qui a pour but l’utilité générale est assurée d’être accueillie de vous, il m’est venu naturellement à l’idée de vous adresser le pamplet ci-Inclus
          Si vos occupations ou plutôt les travaux dont vous vous occupez pour le bien de la société vous permettent de lire the Analysis, Je serai charmé de Savoir ce que vous pensez de mon plan de dictionnaire. Je vous avoue que je ne Suis pas Sans inquiétude car je crains qu’on ne le trouve trop vaste & que cette opinion ne nuise au Succès de l’ouvrage, ce qui Serait dommage, vu l’utilité dont il Sera, certainement, pour beaucoup de gens qui Sont bien éloignés de Se douter d’une pareille chose.
          Aussitôt que le dictionnaire aura paru, ce qui Sera, J’espère, vers le milieu du mois prochain, je m’empresserai de vous en envoyer un exemplaire à l’adresse que vous aurez la bonté de m’indiquer
          Agréez les vœux ardens que je fais pour votre Santé, & les assurances de la vive reconnaissance & du profond respect, avec lesquelles
          
            J’ai l’honneur d’être Votre très-dévoué Serviteur
            
 N. G. Dufief
          
         
          Editors’ Translation
          
            
              My dear Sir,
              Philadelphia 18 September 1810
            
            As I know from experience that any enterprise of public utility is sure to be welcomed by you, it naturally came to my mind to send you the pamphlet enclosed in this letter.
            If your occupations or rather the works you have undertaken for the good of society allow you to read the Analysis, I would be delighted to know what you think of my plan for a dictionary. I must confess that I am not free from worry, because I fear that it will be found too long, and I worry that this opinion will be prejudicial to the success of the work, which would be too bad, considering how useful it will certainly be for many people who are far from imagining such a thing.
            As soon as the dictionary is published, which will be, I hope, about the middle of next month, I will be eager to send you a copy at the address that you will be kind enough to give me.
            Please accept my warmest wishes for your good health, and the expression of my deeply felt gratitude and profound respect, with which
            
              I have the honor to be your very devoted servant
              
 N. G. Dufief
            
          
         